Title: To John Adams from Baron de Heimenthal, 5 February 1780
From: Heimenthal, Baron de
To: Adams, John


     
      Sir
      Valença do Minhothe 5. of Febr: 1780
     
     I take the liberty, to address myself to your Excellency, about a project I have send to Mr. Franklin the 20. of Septr. last; which contains in short the following. I propose that if I could have the honour to be admitted into the Service of the United States, with the Commission of Major, to form a small Corps of Artillery, consisting in 300. Men, divided into 6. Companies; all the particulars concerning the formation of this Corps, I explain’d very large to Mr. Franklin: the Conditions I beg’d are, that it would be allow’d to me, to provide all the officers at the formation of the Corps; a great deal of them would be of my acquaintances, Subjects of a very good instruction: for this purpose I beg’d Mr. Franklin to send me a full Power, in order to legitimate my Commission; but till this moment, I have not been favour’d with any answer: for this reason I beg you to be so good, as to communicate to me your thoughts concerning this matter, or to procure me an answer from Mr. Franklin, in order to know, if the Project would be accepted, or upon what other conditions I could have the honour to enter into the service of the United States.
     I assure your Excellency, that the formation of the said Corps, would be very usefull to the service; for besides, to serve as Artillery and Infantry, the officers could be employed as Ingeneers at the same time, being instructed in Mathematics and Fortification; which allways subsist, establishing into this Corps, an Academy of Mathematics, Artillery and Fortification (like the estabishements, made by Count de la Lippe in Portugal). For this purpose I should carry with me very able Mathematicians.
     The letter I wrote to Mr. Franklin, was accompanied by an anonymous one, of a Gentlemen of his acquaintance, residing some times ago in this country; who inform’d him of my Knowledge and capacity: the said Gentlemen is a Competent Judge in Military affairs.
     I beg you to favour me with an answer, as soon as possible, and to believe that I am with the greatest Respect Sir Your Excellencys most humble and most obedient Servant
     
      Baron de HeimenthalFirst Lieut. of Regt. of Artillery of Porto, into the service of Portugal
     
    